--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
After recording, return to:
Welborn Sullivan Meck & Tooley, P.C.
Attn: Chelsey Russell and Scott Turner
1125 17th Street, Suite 2200
Denver, CO  80202


 
FIRST AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION,
FINANCING STATEMENT AND
FIXTURE FILING




THIS FIRST AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF
PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING (this “Amendment”), dated
effective as of October 9, 2014, is made by and among RED HAWK PETROLEUM, LLC, a
Nevada limited liability company (“Grantor”), with an address at 4125 Blackhawk
Plaza Circle, Suite 201A, Danville, California 94506, the PUBLIC TRUSTEE OF WELD
COUNTY, COLORADO (“Trustee”), and BAM ADMINISTRATIVE SERVICES LLC, a Delaware
limited liability company (“Beneficiary”), with an address at 1370 Avenue of the
Americas, 32nd Floor, New York, New York 10019.
RECITALS
 
A.           Grantor and Beneficiary executed and delivered to Trustee that
certain Deed of Trust, Security Agreement, Assignment of Production, Financing
Statement and Fixture Filing (the “Deed of Trust”), dated effective as of March
7, 2014, recorded in Weld County, Colorado at Reception No.
4001635.  Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Deed of Trust.
 
B.           Grantor acquired certain property interests after executing the
Deed of Trust that are more particularly described in Exhibit A attached hereto.
 
C.           The Parties desire to establish the interests of Beneficiary and
Trustee in the property described in Exhibit A attached hereto, in accordance
with the terms and conditions hereof.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor does hereby irrevocably GRANT,
BARGAIN, SELL, ASSIGN, TRANSFER and CONVEY WITH POWER OF SALE unto Trustee for
the proposes, uses and benefits hereinafter set forth, IN TRUST, the following
described real and personal property, rights, titles, interests and estates
(collectively, the “New Hydrocarbon Property”):
 
(a)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in, to and under the leases described in Exhibit A attached
hereto, and to the oil and gas leases and/or oil, gas and other mineral leases
and other interests and estates and the lands and premises covered or affected
thereby (the “Leases”), insofar as the Leases cover the land described on
Exhibit A attached hereto (collectively, the “New Hydrocarbon Property”), even
though Grantor’s interests therein may be incorrectly described or a description
of a part or all of such New Hydrocarbon Property or Grantor’s interests therein
be omitted; it being intended by Grantor and Beneficiary herein to cover and
affect hereby all interests which Grantor may now own or may hereafter acquire
in and to the New Hydrocarbon Property notwithstanding that the interests as
specified on Exhibit A may be limited to particular lands, specified depths or
particular types of property interests.
 
 
 

--------------------------------------------------------------------------------

 
(b)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in, to and under:  (i) the properties now or hereafter
pooled or unitized with the New Hydrocarbon Property; (ii) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including, without
limitation, all units created under orders, regulations, rules or other official
acts of any Federal, State or other governmental body or agency having
jurisdiction and any units created solely among working interest owners pursuant
to operating agreements or otherwise) which may affect all or any portion of the
New Hydrocarbon Property, including, without limitation, those units which may
be described or referred to on attached Exhibit A; (iii) all operating
agreements, production sales or other contracts, farmout agreements, farm-in
agreements, area of mutual interest agreements, equipment leases and other
agreements described or referred to in this Deed of Trust or which relate to any
of the New Hydrocarbon Property or interests in the New Hydrocarbon Property
described or referred to herein or on attached Exhibit A or to the production,
sale, purchase, exchange, processing, handling, storage, transporting or
marketing of the Hydrocarbons from or attributable to such New Hydrocarbon
Property; and (iv) all geological, geophysical, seismic, engineering,
accounting, title and other technical or business data concerning the New
Hydrocarbon Property, the Hydrocarbons, or any other item of property which are
in the possession of Grantor or in which Grantor can otherwise grant a security
interest with respect to the New Hydrocarbon Property, and all books, files,
records, magnetic media, computer records, and other forms of recording or
obtaining access to such data.
 
(c)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in and to all oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom and all other minerals (collectively, the “Hydrocarbons”) in and under
and which may be produced and saved from or attributable to the New Hydrocarbon
Property, the lands pooled or unitized therewith and Grantor’s interests
therein, including all oil in tanks and all rents, issues, profits, proceeds,
products, revenues and other income from or attributable to the New Hydrocarbon
Property, the lands pooled or unitized therewith and Grantor’s interests therein
which are subjected or required to be subjected to the liens and security
interests of the Deed of Trust.
 
(d)           All tenements, hereditaments, appurtenances and properties
relating, belonging, affixed or incidental to the New Hydrocarbon Property,
rights, titles, interests and estates described or referred to in paragraphs (a)
and (b) above, which are now owned or which may hereafter be acquired by
Grantor, including, without limitation, any and all property, real or personal,
now owned or hereafter acquired and situated upon, used, held for use, or useful
in connection with the operating, working or development of any of such New
Hydrocarbon Property or the lands pooled or unitized therewith (excluding
drilling rigs, trucks, automotive equipment or other personal property which may
be taken to the premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, including, without limitation, those described on Exhibit A,
structures, field separators, liquid extraction plants, plant compressors,
pumps, pumping units, pipelines, sales and flow lines, gathering systems, field
gathering systems, salt water disposal facilities, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, meters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
casing, tubing and rods, surface leases, rights-of-way, easements, servitudes,
licenses and other surface and subsurface rights together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing properties.
 
(e)           All of the rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by Grantor in and to the New Hydrocarbon
Property rights, titles, interests and estates and every part and parcel
thereof.
 
(f)           All accounts, contract rights, inventory, general intangibles,
insurance contracts and insurance proceeds and any other personable/movable
property of any kind or character constituting a part of, relating to or arising
out of those portions of the New Hydrocarbon Property which are described in
paragraphs (a) through (e) above and all proceeds and products of all such
portions of the New Hydrocarbon Property and payments in lieu of production
(such as “take or pay” payments), whether such proceeds or payments are goods,
money, documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets.
 
 
2

--------------------------------------------------------------------------------

 
TO HAVE AND TO HOLD the New Hydrocarbon Property unto Trustee, and its
successors and assigns or substitutes, IN TRUST, for the benefit of Beneficiary,
subject to the following:
 
The execution of this Amendment shall not alter or otherwise affect the terms,
provisions and conditions of the Deed of Trust, except as expressly set forth
herein.  Grantor hereby RATIFIES, CONFIRMS AND AGREES that the Deed of Trust, as
amended hereby, shall continue to be in full force and effect to the same extent
as provided therein.
 
All exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes, as if set forth in full herein. References in such
exhibits to instruments on file in the public records are hereby incorporated by
reference herein for all purposes.
 
The Parties agree to take all reasonable action and to execute, acknowledge and
deliver all such instruments necessary or advisable to consummate the
transactions contemplated by this Amendment.
 
This Amendment may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
[signature and acknowledgement pages follow]
 


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Executed as of October 6, 2014.
 

 
GRANTOR
 
RED HAWK PETROLEUM, LLC
     
By: /s/ Clark R. Moore
 
Clark R. Moore
 
Executive Vice President



STATE OF CALIFORNIA
)
 
)
COUNTY OF CONTRA COSTA
)



 
On October 6, 2014 before me, Valentina Babichev, Notary Public (insert name and
title of the officer) personally appeared Clark Moore who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity (ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
whose behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal:
 
                                                                 [NOTARY SEAL]
 
Signature /s/ Valentina Babichev
 
 
4

--------------------------------------------------------------------------------

 


 

 
BENEFICIARY
 
BAM ADMINISTRATIVE SERVICES LLC
     
By: /s/ David Levy
 
David Levy
 
Authorized Signatory





STATE OF NEW YORK
)
 
)
COUNTY OF NEW YORK
)



 
The foregoing instrument was acknowledged before me on this 6th day of October,
2014, by David Levy, as Authorized Signatory of BAM Administrative Services LLC,
a Delaware limited liability company, for and on behalf of said limited
liability company.
 
My Commission Expires: 8/29/15
 
Witness my Hand and Seal:
 



 
/s/ Alexis Northwood                                              
 
Notary Public, State of New York

[NOTARY SEAL]
 
 
 
5

--------------------------------------------------------------------------------

 
Exhibit "A"
 
 
AGMT#
 
 
Subs#
 
Lessor
 
Lessee
 
Effective
Date
 
County
 
Book/Page/Desc
 
TWN
 
RNG
 
SEC
 
Description
079201
000
TERESA SGALIO
DIAMOND RESOURCES CO.
01/18/2011
Weld
3749314
06N
62W
20
E2
079793
000
DENISE HARRIS
DIAMOND RESOURCES CO.
01/18/2011
Weld
3752321
06N
62W
20
E2
079333
000
JENNIFER MUELLER
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749318
06N
62W
20
E2
078519
000
HUGH BAILEY
DIAMOND RESOURCES CO.
01/07/2011
Weld
3746690
06N
62W
20
E2
078738
000
LAURA BAILEY
DIAMOND RESOURCES CO.
01/07/2011
Weld
3746694
06N
62W
20
E2
079606
000
LARKIN BAILEY
DIAMOND RESOURCES CO.
01/18/2011
Weld
3752324
06N
62W
20
E2
079380
000
MARIA JENSEN, F/K/A MARIA BAILEY
DIAMOND RESOURCES CO.
01/18/2011
Weld
3749321
06N
62W
20
E2
079876
000
JULIE A. BROWN
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749309
06N
62W
20
E2
079213
000
MATTHEW BAILEY
DIAMOND RESOURCES CO.
01/07/2011
Weld
3749324
06N
62W
20
E2
081404
000
JOHN BAILEY
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749312
06N
62W
20
E2
085037
000
LYDETTA KAY JACKSON
DIAMOND RESOURCES CO.
01/17/2011
Weld
3749310
06N
62W
20
E2
079215
000
JEFFREY BAILEY
DIAMOND RESOURCES CO.
01/12/2011
Weld
3748381
06N
62W
20
E2
079136
000
MARK HOLLIS
DIAMOND RESOURCES CO.
01/13/2011
Weld
3748376
06N
62W
20
E2
079798
000
THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754456
10N
61W
29
NW
052999
000
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
JACKFORK LAND, INC.
04/24/2010
Weld
3696216
2N
64W
13
ALL
083804
000
VINCE C. GERKIN, A MARRIED MAN
DIAMOND RESOURCES CO.
09/07/2010
Weld
3722413
2N
64W
13
ALL, LESS AND EXCEPT TRACTS 13-2 & 13-3
075750
000
CAROLE A. GERKIN, WIDOW
DIAMOND RESOURCES CO.
09/07/2010
Weld
3722412
2N
64W
13
TRACT #13-1 ALL, LESS TRACTS 13-2 AND 13-3,
036360
000
HELEN I. SIRIOS, MARC SIRIOS AND SHERRY SIRIOS, AS JOINT TENANTS
JACKFORK LAND, INC.
05/28/2010
Weld
3700278
2N
64W
24
ALL THAT PART OF THE NE/4 LYING
NORTH AND WEST OF
 HIHGWAY 76 AND THE NW/4, INCLUDING LOT B OF RECORDED
EXEMPTION 1305-24-2-RE 1144, LESS AND EXCEPT THE FOLLOWING
PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3168 AND
LOT A OF RECORDED EXEMPTION 1305-24-2-RE
091130
000
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/09/2012
Weld
3822955
2N
64W
24
A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARY DESCRIBED AS: LOT B IN
RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4NW/4NW/4
RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2002 AT
DOCUMENT #3002255
030814
000
HELEN I. SIRIOS, INDIVIDUALLY, A SIGNED PERSON
JACKFORK LAND, INC.
05/28/2010
Weld
3700277
2N
64W
24
SW/4 AND ALL THAT PART OF THE SE/4 LYING NORTH OF
THE BURLINGTON NORTHERN RAILROAD RIGHT-OF-WAY AND THE NW/4, INCLUDING LOT B
OF RECORDED EXEPTION 1305-24-2-RF1144, LESS AND EXCEPT THE FOLLOWING PARCELS OF
LAND: LOT A OF
RECORDED EXEMPTION 1305-24-2-RE-3168 AND LOT A OF RECORDED EXEMPTION
1305-24-2-RF 3278
   
Nona G. Sall, a widow and heir to the Estate od Donald L. Sall, deceased
EOG Resources, Inc.
6/15/2011
Weld
3783258
6N
61W
31
Section 31, T6N-R61W, 6th P.M., Weld County CO; M/B
   
KS Properties, LLC
Lone Tree Energy
5/5/2010
Weld
3706912
6N
61W
31
Section 31, T6N-R61W, 6th P.M., Weld County CO; M/B
   
Karen Lynn Overholt, individually and as Trustee of The Overholt Family Trust,
dated December 19, 1997
Bold Resources, LLC
7/7/2010
Weld
3717659
6N
61W
31
Section 31, T6N-R61W, 6th P.M., Weld County CO; M/B
   
Eric R. Lantz, a married man dealing with his sole and separate property
Bold Resources, LLC
7/9/2010
Weld
3723004
6N
61W
31
Section 31, T6N-R61W, 6th P.M., Weld County CO; SENW, E2SW, W2SWSE, N2SE,
SESE,E2SWSE
   
Clayton Wentworth Eifler
BBC
1/15/2013
Weld
3979846
6N
61W
31
Section 31, T6N-R61W, 6th P.M., Weld County CO; SENW, E2SW, W2SWSE, N2SE,
SESE,E2SWSE
   
Gus K. Eifler III Trust, c/o Gus Kearney Eifler, III, Trustee
BBC
1/16/2013
Weld
3979847
6N
61W
31
Section 31, T6N-R61W, 6th P.M., Weld County CO; SENW, E2SW, W2SWSE, N2SE,
SESE,E2SWSE

 
 
 

--------------------------------------------------------------------------------

 
 